HOLLAND, District Judge.
The plaintiffs were engaged in the business of selling cotton yarns on commission in the state of New York. The defendant is a corporation engaged in the manufacture of cotton yarns at Chester, Pa. The cause of action alleged in the statement is for a balance due the plaintiffs for advancements on certain cotton yarns shipped to them by the defendant and sold on commission; in other words, the plaintiffs advanced $7,401.52, according to their claim, over and above the amount of merchandise sold by them for the defendant, and now claim this balance, without stating the items of sales made and the prices received for the same.
There is nothing in this statement notifying the defendant of the price at which the goods were sold, and nothing but a lump sum claimed against them. The rule is for a more specific statement, and we think they are entitled to have it. The defendant, of course, can ascertain from its books the amount of merchandise shipped to plaintiffs, but it is unable to tell whether it has credit for the entire amount of merchandise sold at a fair market price, and unless it is in possession of this information it cannot answer this claim.
The rule is, under the Pennsylvania practice, that a statement must set forth concisely the plaintiffs’ claim sufficiently specific to enable the defendant to plead understandingly and with full knowledge of every claim that can be made or question which can be raised under it at the trial.
The cases cited in the plaintiffs’ paper book establish their right to sue for a balance due for advances on consigned goods sold on commission, but there is nothing in those cases to relieve the plaintiffs upon a suit for a balance due for advances from furnishing a statement of the account between the parties. The statement no doubt sets forth a good cause of action. The plaintiffs are entitled to recover a balance due them for the reasons herein set forth, but when they attempt to recover in a suit they are required to state *861their case with sufficient particularity to notify the defendant as to how the amount is made up, in order that it. may plead intelligently.
Rule absolute.